[Cite as Volk v. Ohio Bur. of Motor Vehicles, 2011-Ohio-5128.]



                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CHRISTOPHER D. VOLK

       Plaintiff

       v.

OHIO BUREAU OF MOTOR VEHICLES

       Defendant

        Case No. 2011-06196-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    On January 23, 2011, plaintiff, Christopher Volk, was issued a citation for
“failure to reinstate” by an officer of the Norton Police Department. The citation listed
plaintiff‘s failure to follow the reinstatement procedures as the reason for the license
suspension.        The officer apparently checked plaintiff’s driver’s license status and
communicated to him that it was listed by defendant, Bureau of Motor Vehicles (BMV),
as suspended. Plaintiff’s vehicle was towed and impounded. Plaintiff was ordered to
personally appear in the Barberton Municipal Court on January 26, 2011. According to
plaintiff, “I was found wrongfully charged, due to the BMV not having updated my
records that I had a valid driver’s license at the time I was towed.”
        {¶2}    Plaintiff related that on December 29, 2010 he had paid his fines for an
earlier offense and he had paid the corresponding reinstatement fee on December 30,
2010. On January 25, 2011, he paid another $25.00 reinstatement fee and towing
charges in order to regain possession of his vehicle. Consequently, plaintiff filed this
complaint seeking to recover $196.41, for reimbursement of towing and duplicate
reinstatement fees. The filing fee was paid.
      {¶3}   Defendant denied liability and stated that it listed plaintiff’s license as
suspended in response to a forfeiture entry sent to BMV by the Akron Municipal Court
on January 8, 2011. Defendant asserted that the forfeiture is posted upon receipt of
such notice from the court.       Defendant explained that “[a] suspension letter is
automatically generated after the forfeiture is posted” and BMV sent plaintiff a letter on
January 12, 2011, notifying him that his driving privileges were suspended and that a
reinstatement fee had been imposed. Defendant further explained BMV acted upon
information supplied by the Akron Municipal Court.
      {¶4}   Considering the information available to defendant, insufficient evidence
has been offered to show that BMV acted improperly in listing plaintiff's license as
suspended. Resulting monetary damages are recoverable when plaintiff proves, by a
preponderance of the evidence, defendant erroneously records driver's license
information. Ankney v. Bureau of Motor Vehicles (1998), 97-11045-AD; Serbanescu v.
Bureau of Motor Vehicles (1994), 93-15038-AD; Black v. Bureau of Motor Vehicles
(1996), 95-01441-AD. In the instant action, plaintiff has failed to prove that defendant
erroneously recorded his driver's license status. This court has previously held BMV
may not bear liability for damages proximately caused from suspending a driver's
license in reliance upon erroneous information supplied by a municipal court. Sullivan
v. Bureau of Motor Vehicles, 2006-04393-AD, 2007-Ohio-1267. Defendant's records
were accurate under the circumstances when plaintiff's cause of action accrued. Elliott
v. Bureau of Motor Vehicles (2001), 2001-02104-AD, jud.
                                Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




CHRISTOPHER D. VOLK

        Plaintiff

        v.

OHIO BUREAU OF MOTOR VEHICLES

        Defendant

        Case No. 2011-06196-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                 ________________________________
                                                 DANIEL R. BORCHERT
                                                 Deputy Clerk

Entry cc:

Christopher D. Volk                              Anne P. Vitale, Associate Legal Counsel
2026 Coon Road                                   Dept. of Public Safety-Legal Services
Copley, Ohio 44321                               1970 West Broad Street
                                                 P.O. Box 182081
                                                 Columbus, Ohio 43218-2081
SJM/laa
6/17
Filed 6/27/11
Sent to S.C. reporter 10/4/11